     Case: 1:20-cv-02187 Document #: 57 Filed: 10/02/20 Page 1 of 2 PageID #:2470




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

SUGARTOWN WORLDWIDE LLC,
TOMMY BAHAMA GROUP, INC., and                       Case No. 20-cv-02187
SOUTHERN TIDE, LLC,
                                                    Judge Sara L. Ellis
               Plaintiffs,
                                                    Magistrate Judge Sidney I. Schenkier
v.
MEMORYHOME STORE, et al.,
               Defendants.


                              SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on July 22, 2020 [52], in favor

of Plaintiffs Sugartown Worldwide LLC, Tommy Bahama Group, Inc., and Southern Tide, LLC

(collectively “Plaintiffs”) and against the Defendants Identified in Schedule A in the amount of

two hundred thousand dollars ($200,000) of trademark statutory damages and one hundred

thousand dollar ($100,000) of copyright statutory damages per Defaulting Defendant, and Lilly

Pulitzer acknowledges payment of an agreed upon damages amount, costs, and interest and

desires to release this judgment and hereby fully and completely satisfy the same as to the

following Defendant:

                Defendant Name                                        Line No.
                  DoraHouse                                              42

       THEREFORE, full and complete satisfaction of said judgment as to the above-referenced

Defendant is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
   Case: 1:20-cv-02187 Document #: 57 Filed: 10/02/20 Page 2 of 2 PageID #:2471




Dated this 2nd day of October 2020.   Respectfully submitted,
                                      /s/ RiKaleigh C. Johnson
                                      Amy C. Ziegler
                                      Justin R. Gaudio
                                      RiKaleigh C. Johnson
                                      Greer, Burns & Crain, Ltd.
                                      300 South Wacker Drive, Suite 2500
                                      Chicago, Illinois 60606
                                      312.360.0080
                                      312.360.9315 (facsimile)
                                      aziegler@gbc.law
                                      jgaudio@gbc.law
                                      rjohnson@gbc.law

                                      Counsel for Plaintiffs Sugartown Worldwide LLC,
                                      Tommy Bahama Group, Inc., and Southern Tide,
                                      LLC




                                         2
